Title: From Thomas Jefferson to George Nicholas, 15 July 1793
From: Jefferson, Thomas
To: Nicholas, George



Sir
Philadelphia July 15. 1793.

Your letter of May 7. was received and duly laid before the President of the US. On enquiry into the circumstances which you mention as producing difficulty in the district of Kentuckey, in order to see what could be done, he found that a letter had been written by the Commissioner of the revenue to the collector which would relieve much of that difficulty, at least as much of it as there is legal authority to relieve. I have the honor to inclose you a copy of that letter, and it is hoped that it will lessen so much the number of disagreeable cases which would present themselves in the exercise of the office proposed to you, as to place it nearly on the footing you desired; and therefore that we may consider your objections so far removed as that you accept the appointment. It will give me pleasure to be authorised by a letter from yourself to inform the President that you do. I have the honor to be Sir Your most obedient & most humble servt.

Th: Jefferson

